DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the automatic state machine (Claim 9); an electric unit, electronic unit or microprocessor unit (Claim 10); and a switching valve provided downstream of the control device (Claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claims 3 & 11 are objected to because of the following informalities:  
Claim 3, Line 7, “a working pressure” should be --the working pressure--; 
Claim 11, Line 3, “can” should be removed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a control device” (e.g. 38 in Fig. 4), however the specification only teaches “a control device” as being reference 22 in Figs. 2-4, thus rendering the claim indefinite.  
Claim 2 recites “the added pressure forms the working pressure” rendering the claim indefinite because this implies the added pressure is the working pressure.  It appears that “forms” should be --sets--.  

Claim 6 recites the limitation "the power pressure circuit" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 restates the limitations of the final two lines of Claim 1, and does not establish the relationship between the “interface” and the “setting device” thus rendering the claim indefinite.
	Claim 9 uses the symbol “/” to separate limitations in Line 3, which render the claim indefinite because it is unclear how this symbol is to be interpreted (e.g. and, or, and/or?).  
	Claims 9 & 10 recites “defined situations”, which renders the claim scope unascertainable because the disclosure does not provide a standard or guidance as to what this limitation means.  
	Claim 10 uses the symbol “/” to separate limitations in Line 3, which render the claim indefinite because it is unclear how this symbol is to be interpreted (e.g. and, or, and/or?).  
	Claim 11 recites “the control device” (e.g. 22 in Figs. 2-4), however Claim 1 recites “a control device” (e.g. 38 in Fig. 4), thus rendering the claim indefinite.  
	Claim 12 lacks a statement of dependency, but will be treated as dependent from Claim 1
	Claim 12 recites “the control device” (e.g. 22 in Figs. 2-4), however Claim 1 recites “a control device” (e.g. 38 in Fig. 4), thus rendering the claim indefinite, further in either instance the disclosure does not teach a “switching valve” downstream of a “control device”.  
	Claim 13 recites “the added pressure forms the working pressure” rendering the claim indefinite because this implies the added pressure is the working pressure.  It appears that “forms” should be --sets--.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-10, & 13-15, as far as they are definite,are rejected under 35 U.S.C. 102(a1)&(a2) as being anticipated by Vigholm (9903098).
	Vigholm discloses a device, and method, capable of controlling a pressing force which is from a current collector of a vehicle and acts on an overhead line, wherein the pressing force is actuated by a pneumatic or hydraulic working pressure, the device comprising: a basic control circuit (38); an additional control circuit (40), wherein the basic control circuit has a basic control circuit setting device which is configured to set a basic pressure from a power pressure which is made available, wherein the additional control circuit has a control device which is configured to set an additional pressure from a power pressure which is made available, and wherein the basic pressure and additional pressure are combined (e.g. 36) at an interface (e.g. 24) to output a working pressure into a working pressure control circuit (20a, 20b).  Wherein the working pressure control circuit is configured such that the basic pressure and the additional pressure are added together and the added pressure sets the working pressure.  The device further comprising: a pilot control circuit 
NOTE: The limitations “for controlling a pressing force which is from a current collector of a vehicle and acts on an overhead line, wherein the pressing force is actuated by a pneumatic or hydraulic working pressure”, “for controlling a pressing force which is from a current collector of a vehicle and acts on an overhead line, wherein the pressing force is actuated by a pneumatic or hydraulic power pressure”, and “for controlling a pressing force which is from a current collector of a vehicle and acts on an overhead line, wherein the pressing force is actuated by a pneumatic or hydraulic power pressure, wherein the power pressure is regulated by a pressure from a pilot control circuit” in Claims 1, 13, & 14 have been interpreted as intended use.  


Allowable Subject Matter
Claims 6, 8, & 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references listed on form PTO-892 are cited for their relevance to the disclosed invention and demonstration of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 






/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
November 6, 2021